Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), dated March 10, 2011, is entered
into by and between RC2 Corporation, a Delaware corporation (the “Company”), and
Curtis W. Stoelting (the “Employee”) and, solely with respect to Sections 3(b),
4 and 6, Tomy Company, Ltd., a company organized under the laws of Japan
(“Purchaser”). Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Merger Agreement (as defined below).
     WHEREAS, The Employee and the Company are currently parties to an
Employment Agreement, dated April 1, 2008, as amended December 28, 2010, and as
further amended effective March 31, 2011 (collectively, the “Prior Agreement”);
and
     WHEREAS, Purchaser and Galaxy Dream Corporation, a Delaware corporation and
a wholly owned subsidiary of Purchaser, expect to enter into an AGREEMENT AND
PLAN OF MERGER (the “Merger Agreement”) with the Company whereby it is proposed
that (i) MergerSub make a cash tender offer (the “Offer”) to purchase all
outstanding shares of common stock of the Company and (ii) following the
consummation of the Offer, MergerSub will merge with and into the Company, with
the Company being the surviving corporation; and
     WHEREAS, as a stockholder of the Company and as an owner of options, stock
appreciation rights (cash-settled and stock-settled) and restricted stock units,
in each case covering common stock of the Company (collectively, “Company Equity
Awards”), the Employee will receive valuable consideration as a direct result of
the transactions contemplated by the Merger Agreement (the “Sale
Consideration”).
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Employee,
intending to be legally bound, hereby agree as follows:
     1. Employment. Subject to the consummation of the Offer, the Company hereby
agrees to employ the Employee and the Employee hereby accepts employment with
the Company on the terms and subject to the conditions set forth in this
Agreement.
     2. Term. This Agreement shall be effective as of the date the Offer is
consummated (the “Commencement Date”) and shall continue until terminated as
provided in Section 6 below. As of the Commencement Date, the Employee
acknowledges and agrees that

1



--------------------------------------------------------------------------------



 



the Prior Agreement shall be terminated in full and that he shall not be
entitled to any rights or benefits thereunder, including any rights to claim
Good Reason (as defined in the Prior Agreement) with respect to actions,
failures or other events that occurred on or prior to the Commencement Date.
     3. Duties.
     (a) Position. The Employee shall serve as the Chief Executive Officer of
the Company and will, under the direction of the Board of Directors of Purchaser
(the “Board”), faithfully, and to the best of his ability, perform the duties of
such position, which includes the management and operation of the Company’s
brands and product lines in North America, South America, Europe and Australia
and related global sourcing activities. The Employee shall be one of the
principal executive officers and Senior Management of the Company and shall,
subject to the control of the Board, have the normal duties, responsibilities
and authority associated with such position. The Employee shall also perform
such additional duties and responsibilities which may from time to time be
reasonably assigned or delegated by the Board. The Employee agrees to devote his
entire business time, effort, skill and attention to the proper discharge of
such duties while employed by the Company.
     (b) Board Membership. Subject to applicable law and the approval of
Purchaser’s shareholders, the Employee shall be appointed as a director of
Purchaser and the Company as soon as reasonably practicable following the
Commencement Date. In the event of the termination or expiration of the
Employment Period (as defined in Section 6(a)), upon the request of Purchaser,
the Employee shall submit a letter of resignation from his position as a
director of Purchaser, his position on any committees of the Board and his
position on the board of directors of any of Purchaser’s Affiliates (and any
committees thereof), to be effective as of the date designated by Purchaser.
     4. Compensation.
     (a) Base Salary. The Employee shall receive a base salary of $486,720 per
year, payable in regular and equal bi-weekly installments (the “Base Salary”).
The Base Salary shall be reviewed annually by the Board on or around April 1st
of each year and shall be subject to increase based on the Employee’s
performance, changes in Employee’s responsibilities and increases in the
Consumer Price Index.
     (b) Incentive Bonus. The Employee shall be entitled to participate in an
annual incentive compensation plan (the “Bonus Plan”) developed generally for
the Senior Management of the Company initially based on the Company’s earnings
before interest, taxes, depreciation and amortization, as determined by the
compensation committee of the Board (the “Compensation Committee”). The
Employee’s participation will be on a basis consistent with past practice and
his position and level of compensation with the Company. The Employee’s

2



--------------------------------------------------------------------------------



 



target bonus under the Bonus Plan shall be reviewed annually by the Compensation
Committee but shall be not less than 2.25 times the Employee’s then Base Salary.
     (c) Equity Awards. Subject to approval by the Board and any required
approval by Purchaser’s shareholders, the Employee shall be entitled to receive,
as soon as reasonably practicable after the next annual shareholders’ meeting of
Purchaser to occur following the Commencement Date, but in no event later than
September 30, 2011, an initial equity award(s) covering 200,000 shares of
Purchaser pursuant to Purchaser’s equity plan in accordance with the terms and
conditions set forth in Schedule A which is attached hereto and made a part
hereof. Purchaser hereby represents that such terms and conditions are at least
as favorable as the terms and conditions applicable to equity award(s) made by
Purchaser to its senior management generally. To the extent the above-referenced
approvals are not obtained, Purchaser shall provide the Employee with a
long-term cash incentive benefit equal to the Black-Scholes value of the equity
award described above, measured as of the date such cash incentive benefit is
granted. Subject to the approval of the Board and any required approval by
Purchaser’s shareholders, the Employee shall be eligible for future annual
equity awards on the conditions, terms and frequency applicable to equity
award(s) made by Purchaser to its senior management generally.
     (d) Rollover Bonus.
          (i) On the Commencement Date, the Employee shall be entitled to a cash
bonus (the “Rollover Bonus”) in an amount equal to $3,500,000, as set forth
under “Total Rollover Bonus” on Schedule B which is attached hereto and made a
part hereof. The Rollover Bonus represents the spread cash value of certain
Company Equity Awards that (a) have not vested as of immediately prior to the
consummation of the Offer and (b) the vesting of which, but for this
Section 4(d), otherwise would have been accelerated and cash payment made
therefor in the Merger pursuant to the Merger Agreement (the “Unvested Company
Equity Awards”). In exchange for such Rollover Bonus, the Employee hereby waives
the acceleration of vesting with respect to the Unvested Company Equity Awards,
and agrees to cancel such awards in full as of the Commencement Date, and the
Employee hereby agrees that such awards shall have no further force and effect
on and after the Commencement Date. Purchaser shall cause or cause to be
delivered by wire transfer the amounts constituting the Rollover Bonus to an
interest-bearing escrow account established at Harris Bank in Chicago, Illinois.
Subject to the Employee’s continued employment with the Company on the
applicable vesting dates, the Rollover Bonus shall vest as to twenty percent
(20%), thirty-five percent (35%), and forty-five percent (45%) on the eve of
each of the first, second, and third anniversaries of the Commencement Date,
respectively. Except as set forth in Section 6, the vested portion of the
Rollover Bonus and any interest thereon shall become payable within ten
(10) days following the applicable vesting date. For the avoidance of doubt, at
the Effective Time, each of the Employee’s Company Equity Awards that have not
vested as of immediately prior to the consummation of the Offer and that do not
get canceled in exchange for the Rollover Bonus described in this
Section 4(d)(i), shall, at the Effective Time, be cancelled in full and the
Employee shall be entitled to receive a cash

3



--------------------------------------------------------------------------------



 



payment therefor as provided in the Merger Agreement (such cash payment is set
forth under “Cash at Closing” on Schedule B attached hereto).
          (ii) In the event of a Purchaser Change of Control or a Company Change
of Control, the Employee shall be entitled to immediate vesting of the then
unvested portion of the Rollover Bonus and payment therefor and any interest
thereon, payable within thirty (30) days following the Purchaser Change of
Control or Company Change of Control, as applicable.
          (iii) In the event that it shall be finally determined by the Internal
Revenue Service that all or any portion of the Rollover Bonus is subject to the
additional tax imposed by Section 409A of the Code, or any interest or penalties
incurred by Employee with respect to such additional tax (such additional tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Additional Tax”), then the Company agrees that it shall
reimburse the Employee for the amount of the Additional Tax finally imposed by
the Internal Revenue Service on the Rollover Bonus (the “Reimbursement Amount”)
and the amount, if any, such that the Employee receives an after-tax amount
equal to the Reimbursement Amount he would have received had no tax under
Section 409A been imposed on him (the “Additional Amount”). The Reimbursement
Amount and the Additional Amount shall be paid within ten (10) days following a
final determination by the Internal Revenue Service that such Additional Tax is
due. To the extent the Employee receives of a refund of or credit relating to
the Additional Tax for which the Company paid the Reimbursement Amount or
relating to the Additional Amount, such refund or credit shall be for the
benefit of the Company, and the Employee shall pay such amount to the Company
within ten (10) calendar days after receiving the refund or after the relevant
tax return is filed in which the credit is so applied. The Company’s obligation
to pay the Reimbursement Amount and the Additional Amount is subject to the
Employee notifying the Company within thirty (30) calendar days of any written
notice of a pending audit, assessment or other challenge (a “Challenge”) which,
if successful, might result in the Additional Tax. The Company, at its expense,
shall have the right to control the response to, and any proceedings relating
to, any Challenge, including initiating or defending any action and/or appeal
relating to such Challenge, with counsel selected by the Company, in any such
case to a final conclusion or settlement at the discretion of the Company. The
Company shall have full control of such response and proceedings, including any
compromise or settlement thereof. The Company shall keep the Employee reasonably
informed regarding the status and progress of such Challenge. Upon the request
of Company, the Employee shall cooperate fully with the Company and its counsel
in contesting any Challenge which the Company elects to contest. The Company
shall reimburse the Employee for all costs and expenses, including attorneys’
fees, that the Employee reasonably incurs in connection with any such
cooperation, provided that the Employee shall submit appropriate documentation
of such costs or expenses no later than ninety (90) calendar days after
incurring such costs or expenses. Such reimbursement shall be made no later than
thirty (30) calendar days following submission of appropriate documentation of
such costs or expenses by the Employee, and in no event later than the end of
the taxable year following the taxable year in which such expenses are incurred.

4



--------------------------------------------------------------------------------



 



          (iv) In the event that the Challenge provides that all or any portion
of the Rollover Bonus that has not then vested is immediately includible in
income as a result of the failure to comply with Section 409A of the Code, the
Company shall immediately accelerate the vesting of solely that portion of the
Rollover Bonus necessary to pay such income taxes arising as a result of Section
409A of the Code (“Tax Payment Amount”). The Tax Payment Amount shall equal the
aggregate of the federal, state, local or foreign tax amounts due as a result of
the application of Section 409A of the Code and in no event shall exceed the
amount that is required to be included in income as a result of such failure to
comply with the requirements of Section 409A of the Code. Such Tax Payment
Amount shall be paid to the Employee within ten (10) days of the Employee
notifying the Company of such Challenge and in no event later than the last day
of the Employee’s taxable year following the year in which the Employee remits
the underlying taxes to the applicable tax authorities.
          (v) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any benefit, payment or distribution by the
Company to or for the benefit of the Employee (whether payable or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then, prior to the making of any Payment to the Employee, a calculation
shall be made comparing (i) the net benefit to the Employee of the Payment after
payment of the Excise Tax, to (ii) the net benefit to the Employee if the
Payment had been limited to the extent necessary to avoid being subject to the
Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to an amount
expressed in present value that maximizes the aggregate present value of the
Payments without causing the Payments or any part thereof to be subject to the
Excise Tax and therefore nondeductible by the Company because of Section 280G of
the Code (the “Reduced Amount”). For purposes of this Section 4(d)(v), present
value shall be determined in accordance with Section 280G(d)(4) of the Code. In
the event it is necessary to reduce the Payments, payments shall be reduced on a
last to be paid, first reduced basis. All determinations required to be made
under this Section 4(d)(v), including whether an Excise Tax would otherwise be
imposed, whether the Payments shall be reduced, the amount of the Reduced
Amount, and the assumptions to be utilized in arriving at such determinations,
shall be made by an internationally recognized accounting firm (the
“Determination Firm”) which shall provide detailed supporting calculations both
to the Company and the Employee within fifteen (15) business days of the receipt
of notice from the Employee that a Payment is due to be made, or such earlier
time as is requested by the Company. All fees and expenses of the Determination
Firm shall be borne solely by the Company. Any determination by the
Determination Firm shall be binding upon the Company and the Employee. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments hereunder will have been unnecessarily limited by this
Section 4(d)(v) (“Underpayment”), consistent with the calculations required to
be made hereunder. The Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Employee together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that the provisions of Code Section 280G and 4999 or any successor

5



--------------------------------------------------------------------------------



 



provisions are repealed without succession, this Section 4(d)(v) shall be of no
further force or effect.
     5. Fringe Benefits.
     (a) Vacation. The Employee shall be entitled to four weeks of paid vacation
annually. The Employee and the Company shall mutually determine the time and
intervals of such vacation.
     (b) Medical, Health, Dental, Disability and Life Coverage. The Employee
shall be eligible to participate in any medical, health, dental, disability and
life insurance policy in effect for the Senior Management of the Company. The
Company shall also pay for an annual executive medical physical.
     (c) Automobile. The Company agrees to reimburse the Employee up to $750.00
per month, as such amount may be increased from time to time consistent with the
Company’s reimbursement policy for the Senior Management of the Company to cover
Employee’s expenses in connection with his leasing or ownership of an
automobile. Additionally, the Company will pay for the gas used for business
purposes. All maintenance and insurance expense for the automobile shall be the
responsibility of the Employee.
     (d) Reimbursement for Reasonable Business Expenses. The Company shall pay
or reimburse the Employee for reasonable expenses incurred by him in connection
with the performance of his duties pursuant to this Agreement including, but not
limited to, travel expenses, customer entertainment, expenses in connection with
seminars, professional conventions or similar professional functions and other
reasonable business expenses.
     (e) Key Man Insurance. The parties agree that the Company has the option to
purchase one or more key man life insurance policies upon the life of the
Employee. The Company shall own and shall have the absolute right to name the
beneficiary or beneficiaries of said policy. The Employee agrees to cooperate
fully with the Company in securing said policy, including, but not limited to,
submitting himself to any physical examination which may be required at such
reasonable times and places as the Company shall specify.
     (f) Life and Disability Insurance. During the Employment Period, the
Company shall provide coverage of at least $2 million of life insurance and 75%
of Base Salary of disability insurance. Such insurance policies to be owned by
any one or more members of Employee’s immediate family or by a trust for the
primary benefit of the Employee’s immediate family. The owner of the policy
shall have the power to designate the beneficiary and to assign any rights under
the policy. The Company shall pay 100% of the premiums required under these
policies; provided, however, that the Company shall not be obligated to pay
greater than $20,000

6



--------------------------------------------------------------------------------



 



for such premiums during any fiscal year. In the event that the premiums for
such policies would exceed this limitation, the Company shall consult with the
Employee to determine the allocation of such amount to the premiums for each
type of policy to obtain such insurance as may be available for an aggregate of
$20,000 per fiscal year. The Employee shall have the right to supplement, at the
Employee’s expense, the Company’s payment of premiums for such policies up to
the full coverages described in the first sentence of this Section 5(f).
     6. Termination.
     (a) Termination of the Employment Period. The employment period shall
continue until the earlier of: (i) the fourth anniversary of the Commencement
Date (the “Expected Completion Date”), (ii) the Employee’s death or Disability,
(iii) the Employee resigns or (iv) the Board or its delegate determines that
termination of the Employee’s employment is in the best interests of the Company
(the “Employment Period”). The last day of the Employment Period shall be
referred to herein as the “Termination Date.”
     (b) Termination for Disability or Death.
     (i) In the event of termination for Disability during the Employment
Period, the Employee shall be entitled to (A) the Base Salary through the date
of termination, payable in accordance with the Company’s usual payment
practices; (B) such fringe benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) and (B) hereof being referred to as the “Accrued Rights”);
(C) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, continued payment of Base Salary for a period of six
months after the Termination Date, payable in accordance with the Company’s
usual payment practices; provided that the first payment shall begin on the
first regular payroll date to occur on or after the sixtieth (60th) day
following the Termination Date (the “First Payment Date”) and shall include
payment of any amounts that would otherwise be due prior thereto; (D) subject to
the Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, a pro rata portion of any incentive bonus that the Employee would have
been entitled to receive pursuant to Section 4(b) hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
the Employee’s termination of employment (the “Pro-Rata Bonus”), payable when
such incentive bonus would have otherwise been payable to the Employee pursuant
to Section 4(b) had the Employee’s employment not terminated; (E) subject to the
Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, immediate vesting of the then unvested portion of the Rollover Bonus and
payment therefore and any interest thereon (the “Rollover Acceleration
Payment”), payable upon the First Payment Date; (F) subject to the Employee’s
execution and non-revocation of a Release pursuant to Section 12 herein, for a
period of three years after the Termination Date, reimbursement by the Company
to the Employee for amounts

7



--------------------------------------------------------------------------------



 



paid, if any, to continue medical, dental and health coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”); and
(G) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, for a period of three years after the Termination Date,
the continuation by the Company of Employee’s life insurance and disability
coverage, to the extent limited by Section 5(f).
     (ii) In the event of termination as a result of the Employee’s death during
the Employment Period, Employee’s designated beneficiary or his estate shall be
entitled to receive (A) the Accrued Rights; (B) the proceeds of any life
insurance obtained pursuant to Section 5(f); (C) the Pro Rata Bonus, payable
when such incentive bonus would have otherwise been payable to the Employee
pursuant to Section 4(b) had the Employee’s employment not terminated; and
(D) the Rollover Acceleration Payment, payable within thirty (30) days following
the Termination Date.
     (c) Termination by the Company without Cause or by the Employee for Good
Reason. If (i) the Employment Period is terminated by the Company for any reason
other than for Cause, Disability or death, (ii) the Employment Period is
terminated by the Company for what the Company (acting in good faith) reasonably
believes is Cause or Disability, and it is ultimately determined that the
Employment Period was terminated without Cause or Disability, or (iii) the
Employee resigns for Good Reason, the Employee shall be entitled to receive,
(A) the Accrued Rights; (B) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, continued payment of
Base Salary for a period of twenty-four months after the Termination Date,
payable in accordance with the Company’s usual payment practices; provided that
the first payment shall begin on the first regular payroll date to occur on or
after the First Payment Date and shall include payment of any amounts that would
otherwise be due prior thereto; (C) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, the Rollover
Acceleration Payment, payable upon the First Payment Date; (D) subject to the
Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, for a period of two (2) years from the Termination Date, reimbursement
by the Company to the Employee for amounts paid, if any, to continue medical,
dental and health coverage pursuant to the provisions of COBRA; and (E) subject
to the Employee’s execution and non-revocation of a Release pursuant to
Section 12 herein, for a period two (2) years from the Termination Date, the
continuation of Employee’s life insurance and disability coverage to the extent
limited by Section 5(f). Notwithstanding anything herein to the contrary,
Employee may only resign for Good Reason pursuant to this Section 6(c) provided
that the Employee has given written notice to the Company within thirty
(30) days of the occurrence of any of the events in Section 11(f) and such event
remains uncured thirty (30) days after the Company’s receipt of such notice.
     (d) Termination by the Company for Cause or by the Employee Without Good
Reason. If the Employment Period is terminated by the Company with Cause or as a
result of the Employee’s resignation without Good Reason, the Employee shall be
entitled to receive

8



--------------------------------------------------------------------------------



 



the Accrued Rights. Following such a termination, the Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
Notwithstanding anything herein to the contrary, the Company may only terminate
the Employment Period for Cause pursuant to this Section 6(d) provided that the
Company has given written notice to the Employee of the occurrence of any events
constituting Cause within ninety (90) days of the occurrence of any such events
and the Employee fails to cure such events within thirty (30) days after the
Employee’s receipt of such notice.
     (e) Termination of Employment Period Involving Non-Renewal or
Non-Extension. If this Agreement is not renewed or otherwise extended by the
Company after the Expected Completion Date and the Employee’s employment is
terminated as of the Expected Completion Date, the Employee shall be entitled to
receive, (A) the Accrued Rights; (B) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, continued payment of
Base Salary for a period of twelve months after the Termination Date, payable in
accordance with the Company’s usual payment practices; provided that the first
payment shall begin on the first regular payroll date to occur on or after the
First Payment Date and shall include payment of any amounts that would otherwise
be due prior thereto; (C) subject to the Employee’s execution and non-revocation
of a Release pursuant to Section 12 herein, for a period of one year from the
Termination Date, the Company’s reimbursement to the Employee for amounts paid,
if any, to continue medical, dental and health coverage pursuant to the
provisions of COBRA; and (D) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, for a period of one
year from the Termination Date, the continuation of Employee’s life insurance
and disability coverage to the extent limited by Section 5(f). The Company shall
provide written notice of any non-renewal or non-extension of the Agreement
pursuant to this Section 6(e) at least sixty (60) days prior to the Expected
Completion Date.
     (f) Effect of Termination. The termination of the Employment Period
pursuant to Section 6(a) shall not affect the Employee’s obligations as
described in Sections 7 and 8.
     (g) Retirement. Upon the Employee’s retirement from the Company, to the
extent permitted by the Company’s plans and to the extent the Employee’s or his
spouse’s or their eligible dependent(s) participation would not cause the
Company to be subject to an excise tax, the Company shall continue to provide
medical coverage for the Employee, his spouse and their eligible dependent(s)
under the Company’s medical plans from the date of the Employee’s retirement
until the later of the Employee’s or his spouse’s death. To the extent permitted
by the applicable plan, the Employee would be required to make the same
contributions for such medical benefits as active employees. In the event the
Company would subject to an excise tax as a result of such medical coverage, the
Employee may nonetheless elect to receive such medical coverage so long as the
Employee reimburses the Company for fifty percent (50%) of the excise tax
imposed on the Company as a result of such participation. The Employee shall
also be eligible to participate in the Company’s group life, disability and
dental coverage on and after the retirement date until his death provided that
the Employee pays 100% of the cost for

9



--------------------------------------------------------------------------------



 



such coverage. For the avoidance of doubt, if the Employment Period is
terminated (i) by the Company with Cause at any time or (ii) as a result of the
Employee’s resignation without Good Reason prior to the second anniversary of
the Commencement Date, neither the Employee, his spouse nor any of their
dependents shall be entitled to any of the benefits set forth in this Section
6(g).
     7. Noncompetition and Nonsolicitation. The Employee acknowledges and agrees
that as a stockholder of the Company and as an owner of options, stock
appreciation rights (cash-settled and stock-settled) and restricted stock units,
in each case covering common stock of the Company, the Employee will receive
valuable consideration as a direct result of the transactions contemplated by
the Merger Agreement. The Employee acknowledges and agrees that the contacts and
relationships of the Company and its Affiliates with its customers, suppliers,
licensors and other business relations are, and have been, established and
maintained at great expense and provide the Company and its Affiliates with a
substantial competitive advantage in conducting their business. The Employee
acknowledges and agrees that by virtue of the Employee’s employment with the
Company, the Employee will have unique and extensive exposure to and personal
contact with the Company’s customers and licensors, and that he will be able to
establish a unique relationship with those Persons that will enable him, both
during and after employment, to unfairly compete with the Company and its
Affiliates. Furthermore, the parties agree that the terms and conditions of the
following restrictive covenants are reasonable and necessary for the protection
of the business, trade secrets and Confidential Information (as defined in
Section 8 below) of the Company and its Affiliates and to prevent great damage
or loss to the Company and its Affiliates as a result of action taken by the
Employee. The Employee acknowledges and agrees that the noncompete restrictions
and nondisclosure of Confidential Information restrictions contained in this
Agreement are reasonable and the consideration provided for herein is sufficient
to fully and adequately compensate the Employee for agreeing to such
restrictions. The Employee acknowledges that he could continue to actively
pursue his career and earn sufficient compensation in the same or similar
business without breaching any of the restrictions contained in this Agreement.
     (a) Noncompetition. The Employee hereby covenants and agrees that during
the Employment Period and for two years thereafter (the “Noncompete Period”), he
shall not, directly or indirectly, either individually or as an employee,
principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant, representative or in any other capacity,
participate in, become associated with, provide assistance to, engage in or have
a financial or other interest in any business, activity or enterprise anywhere
in the world which is competitive with the Company or any of its Affiliates or
any successor or assign of the Company or any of its Affiliates. The ownership
of less than a one percent interest in a corporation whose shares are traded in
a recognized stock exchange or traded in the over-the-counter market, even
though that corporation may be a competitor of the Company, shall not be deemed
financial participation in a competitor. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this section is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and

10



--------------------------------------------------------------------------------



 



enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. The term “indirectly” as used in this section and Section 8 below is
intended to include any acts authorized or directed by or on behalf of the
Employee or any Affiliate of the Employee.
     (b) Nonsolicitation. The Employee hereby covenants and agrees that during
the Noncompete Period, he shall not, directly or indirectly, either individually
or as an employee, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant or in any other capacity:
     (i) canvass, solicit or accept from any Person who is a customer or
licensor of the Company or any of its Affiliates (any such Person is hereinafter
referred to individually as a “Customer,” and collectively as the “Customers”)
any business which is in competition with the business of the Company or any of
its Affiliates or the successors or assigns of the Company or any of its
Affiliates, including, without limitation, the canvassing, soliciting or
accepting of business from any Person which is or was a Customer of the Company
or any of its Affiliates within two years preceding the date of this Agreement,
during the Employment Period or during the Noncompete Period;
     (ii) advise, request, induce or attempt to induce any of the Customers,
suppliers, or other business contacts of the Company or any of its Affiliates
who currently have or have had business relationships with the Company or any of
its Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period, to withdraw, curtail or
cancel any of its business or relations with the Company or any of its
Affiliates; or
     (iii) hire or induce or attempt to induce any officer or other senior
manager of the Company or any of its Affiliates to terminate his or her
relationship or breach any agreement with the Company or any of its Affiliates
unless such person has previously been terminated by the Company.
     8. Confidential Information. The Employee acknowledges and agrees that the
customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the “Confidential Information”) are established at
great expense and protected as confidential information and provide the Company
and its Affiliates with a substantial competitive advantage in conducting their
business. The Employee further acknowledges and agrees that by virtue of his
past employment with the Company, and by virtue of his employment with the
Company, he has had access to and will have access to, and has been entrusted
with and will be entrusted with, Confidential Information, and that the Company
would suffer great loss and injury if the Employee would disclose this
information or use it in a manner not specifically authorized by the

11



--------------------------------------------------------------------------------



 



Company. Therefore, the Employee agrees that during the Employment Period and at
all times thereafter, he will not, directly or indirectly, either individually
or as an employee, agent, partner, shareholder, owner trustee, beneficiary,
co-venturer distributor, consultant or in any other capacity, use or disclose or
cause to be used or disclosed any Confidential Information, unless and to the
extent that any such information become generally known to and available for use
by the public other than as a result of the Employee’s acts or omissions. The
Employee shall deliver to the Company at the termination of the Employment
Period, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any of its Affiliates which he may then possess or have under his control. The
Employee acknowledges and agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s or
any of its Affiliate’s actual or anticipated business research and development
or existing or future products or services and which are conceived, developed or
made by the Employee while employed by the Company and its Affiliates (“Work
Product”) belong to the Company or such Affiliate, as the case may be.
     9. Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company and its Affiliates with broader
protection than that provided herein.
     10. Section 409A. Notwithstanding any provision to the contrary in the
Agreement, in order to be eligible to receive any termination benefits under
this Agreement that are deemed deferred compensation subject to Section 409A of
the Code, the Employee’s termination of employment must constitute a “separation
from service” within the meaning of Treas. Reg. Section 1.409A-1(h) (a
“Separation from Service”). If the Employee is deemed at the time of his
termination of employment with the Company to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the termination benefits to which the Employee is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Employee’s termination benefits shall not be provided to the Employee prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Employee’s Separation from Service with the Company or (ii) the date of
the Employee’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 10 shall be paid in a lump sum to the Employee, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. The determination of whether the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of this
Agreement, the Company and the Employee agree that, for purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
right to receive

12



--------------------------------------------------------------------------------



 



a series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.
     11. Definitions.
     (a) “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person and any
partner of a Person which is a partnership.
     (b) “Cause” shall be deemed to exist if the Employee shall have
(i) violated the terms of Section 7 or Section 8 of this Agreement in any
material respect; (ii) committed a felony or a crime involving moral turpitude;
(iii) engaged in willful misconduct which is shown to have material adverse
effect on the Company or any of its Affiliates; (iv) engaged in fraud or
dishonesty with respect to the Company or any of its Affiliates or made a
material misrepresentation to the stockholders or directors of the Company; or
(v) committed acts of gross negligence in the performance of his duties which
are repeated and willful and are shown to have a material adverse effect on the
Company or any of its Affiliates.
     (c) “Code” means the Internal Revenue Code of 1986, as amended or
corresponding provisions of subsequent superseding federal tax laws, as amended.
     (d) “Company Change of Control” means:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from the Company, (b) any acquisition by the
Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (d) any acquisition by any corporation pursuant to a transaction
which complies with clauses (a) and (b) of subsection (ii) of this definition;
or
     (ii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of the Company, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities

13



--------------------------------------------------------------------------------



 



who were the beneficial owners, respectively, of the Outstanding Common Stock
and Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be and (b) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; or
     (iii) the consummation of (a) a complete liquidation or dissolution of the
Company or (b) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding Voting Securities, as the case may be and [2] less than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 50% or more of the
Outstanding Common Stock or Outstanding Voting Securities prior to the sale or
disposition.
     (e) “Disability” shall mean a physical or mental sickness or any injury
which renders the Employee incapable of performing the services required of him
as an employee of the Company and which does or may be expected to continue for
more than six months during any 12-month period. In the event the Employee shall
be able to perform his usual and customary duties on behalf of the Company
following a period of disability, and does so perform such duties or such other
duties as are prescribed by the Board for a period of three continuous

14



--------------------------------------------------------------------------------



 



months, any subsequent period of disability shall be regarded as a new period of
disability for purposes of this Agreement. The Company and the Employee shall
determine the existence of a Disability and the date upon which it occurred. In
the event of a dispute regarding whether or when a Disability occurred, the
matter shall be referred to a medical doctor selected by the Company and the
Employee. In the event of their failure to agree upon such a medical doctor, the
Company and the Employee shall each select a medical doctor who together shall
select a third medical doctor who shall make the determination. Such
determination shall be conclusive and binding upon the parties hereto.
     (f) “Good Reason” shall mean (i) the material diminution of the Employee’s
duties set forth in Section 3(a) above or (ii) the relocation of the offices at
which the Employee is principally employed to a location which is more than 50
miles from the offices at which the Employee is principally employed as of the
date hereof; provided, that travel necessary for the performance of the
Employee’s duties set forth in Section 3(a) above shall not determine the
location where the Employee is “principally employed.” The Employee agrees that
any change in the Employee’s duties as set forth in Section 3(a) above as
compared to the Employee’s duties on or prior to the Commencement Date shall not
constitute Good Reason.
     (g) “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and any governmental entity or any department,
agency or political subdivision thereof.
     (h) “Purchaser Change of Control” means:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of Purchaser (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of Purchaser entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from Purchaser, (b) any acquisition by Purchaser,
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Purchaser or any corporation controlled by Purchaser or (d) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (a), (b) and (c) of subsection (iii) of this definition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” ) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by Purchaser’s

15



--------------------------------------------------------------------------------



 



stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of Purchaser, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Purchaser through one or
more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (b) no Person (excluding
any employee benefit plan (or related trust) of Purchaser or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
     (iv) the consummation of (a) a complete liquidation or dissolution of
Purchaser or (b) the sale or other disposition of all or substantially all of
the assets of Purchaser, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding

16



--------------------------------------------------------------------------------



 



Voting Securities, as the case may be, [2] less than 50% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by any Person (excluding any employee benefit
plan (or related trust) of Purchaser or such corporation), except to the extent
that such Person owned 50% or more of the Outstanding Common Stock or
Outstanding Voting Securities prior to the sale or disposition, and [3] at least
a majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such sale or other
disposition of assets of Purchaser or were elected, appointed or nominated by
the Board.
     (i) “Senior Management” at any time means the senior executive officers of
the Company which will include, without limitation, the Chief Executive Officer,
President, Chief Operating Officer, Managing Director (China), Chief Financial
Officer, Chief Marketing Officer and such other officers of the Company as the
Board shall determine from time to time.
     12. Release of Claims. The receipt of any payments and benefits subsequent
to the termination of the employment or resignation of the Employee pursuant to
this Agreement (other than those payable on account of Employee’s death) shall
be subject to the Employee executing a release of claims (the “Release”) in a
form reasonably acceptable to the Company within twenty-one (21) days (or
forty-five days (45) for a group termination) following such termination or
resignation and not subsequently revoking such Release.
     13. Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant or agreement contained in Sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate. Therefore, if the
Employee engages in any act in violation of the provisions of Sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of Sections 7 and 8.
     14. Waiver. The failure of either party to insist in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.
     15. Notices. Any notice to be given hereunder shall be deemed sufficient if
addressed in writing and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.

17



--------------------------------------------------------------------------------



 



     16. Severability. In the event that any provision shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.
     17. Complete Agreement. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. Without limiting the generality of the foregoing, this Agreement
supersedes the Prior Agreement. Upon consummation of the Offer, the Prior
Agreement is hereby terminated and shall cease to be of any further force or
effect.
     18. Amendment. This Agreement may only be amended by an agreement in
writing signed by each of the parties hereto.
     19. Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Delaware, regardless of
choice of law requirements.
     20. Benefit. This Agreement shall be binding upon and inure to the benefit
of and shall be enforceable by and against the Company, its successors and
assigns and the Employee, his heirs, beneficiaries and legal representatives. It
is agreed that the rights and obligations of the Employee may not be delegated
or assigned.
[Remainder of page intentionally left blank. Signature page to follow.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.

            RC2 Corporation
      By:   /s/ Peter J. Henseler         Name:   Peter J. Henseler       
Title:   President   

            EMPLOYEE
      By:   /s/ Curtis W. Stoelting         Name:   Curtis W. Stoelting   

     THE UNDERSIGNED has executed or caused this Employment Agreement to be
executed as of the date first above written, solely for purposes of
Sections 3(b), 4 and 6 hereof.

            Tomy Company, Ltd.
      By:   /s/ Kantaro Tomiyama         Name:   Kantaro Tomiyama       
Title:   President & C.E.O     

 



--------------------------------------------------------------------------------



 



SCHEDULE A

  1.   Award Type; Vesting and Exercisability Schedule. The initial equity award
set forth in Section 4(c) of this Agreement shall be in the form of provision of
stock acquisition rights (shinkabu yoyakuken) covering shares of Purchaser’s
equity (“Taurus Option(s)”) and shall vest as follows: 50% on the 2nd
anniversary of the date of grant and 50% on the 4th anniversary of the date of
grant.     2.   Term of Option. The Taurus Option(s) shall expire on the 6th
anniversary of the date of grant.     3.   Change of Control. The Taurus
Option(s) held by the Employee shall immediately vest upon a Purchaser Change of
Control.     4.   Exercise of Taurus Option(s) Following Termination of
Employment. If the Employee’s employment is terminated for any reason other than
a termination by the Company for Cause or resignation by the Employee without
Good Reason, the Employee (or his designated beneficiary or his estate in the
event of the termination of the Employee’s employment due to death) may exercise
any Taurus Option(s) vested as of the Termination Date at any time prior to the
original expiration date of such Taurus Option(s) or within twelve months after
the Termination Date, whichever period is shorter. If the Employee’s employment
is terminated for Cause, any Taurus Options, to the extent not exercised before
such termination, shall terminate on the Termination Date.     5.   Other Terms.
Such Taurus Option(s) shall be subject to all other terms and conditions as may
be approved by the Board and the shareholders of Purchaser that are not
inconsistent with this Schedule A.

 



--------------------------------------------------------------------------------



 



SCHEDULE B

                                                      Total Value of            
            Company                         Equity Awards                  
Vesting Schedule     (unvested as of                   Eve of 1st   Eve of 2nd  
Eve of 3rd     immediately                   Anniversary of   Anniversary of  
Anniversary of     prior to the                   Commencement   Commencement  
Commencement     consummation   Total Roll   Cash at   Date   Date   Date     of
the Offer)   Over Bonus   Closing   20%   35%   45%
Stoelting
  $ 4,513,647     $ 3,500,000     $ 1,013,647     $ 700,000     $ 1,225,000    
$ 1,575,000  

 